Citation Nr: 0829825	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-29 573	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES


1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs Division


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from July 1942 to July 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  

The Board notes that in March 2006, the veteran was issued a 
statement of the case regarding the issues of entitlement to 
service connection for residuals of head trauma, to include 
headaches, dizziness, tinnitus, and head scars.  The veteran 
did not perfect an appeal with respect to these issues and 
therefore they are not currently before the Board.

The Board also observes that in November 2004, the veteran 
alleged that the original RO rating decision which denied 
service connection for residuals of  head trauma contained 
clear and unmistakable error (CUE).  This issue has not yet 
been adjudicated by the RO and is therefore referred for 
appropriate action.

Finally, the Board notes that the veteran has suggested that 
a September 1997 Board decision also contained CUE.  In this 
regard, the veteran is advised that he must file a motion 
alleging CUE in the September 1997 Board decision directly 
with the Board.


FINDINGS OF FACT

On February 2, 2007, prior to the promulgation of a decision 
in the appeal, VA received notification from the appellant 
that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


